Citation Nr: 0117520	
Decision Date: 06/29/01    Archive Date: 07/03/01

DOCKET NO.  00-21 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Entitlement to recognition as a former prisoner of war (POW) 
for Department of Veterans Affairs (VA) purposes.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel




INTRODUCTION

The appellant had recognized guerrilla service from December 
31, 1943, to September 26, 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 determination by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
Manila, Republic of the Philippines, that denied recognition 
of the appellant as a former POW for VA purposes. 

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), which among other things 
eliminated the concept of a well-grounded claim.  In light of 
the fact that the RO denied as not well grounded the claims 
of entitlement to service connection for ischemic heart 
disease, arthritis, malaria, beriberi, and dysentery in March 
2000, the appellant is hereby advised that said claims may be 
readjudicated, upon his request, in accordance with VCAA 
§ 7(a)-(b), 114 Stat. 2096, 2099-2100.  This change in the 
law is applicable to all claims that became final during the 
period from July 14, 1999, to November 9, 2000.  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  Hence, these 
matters are referred to the RO for appropriate action.  


FINDINGS OF FACT

1. VA has met its duty to assist the appellant.  All relevant 
evidence necessary for an equitable disposition of this 
appeal has been obtained.

2. The service department verified the appellant's service as 
the following: Missing from December 31, 1943, to April 
14, 1945; Status under MPA terminated on April 14, 1945; 
and Recognized Guerilla Service from April 15, 1945, to 
September 26, 1945.  

3. The period of time that the appellant claims he was a 
prisoner of war was prior to his period of recognized 
service. 

4. The preponderance of the competent and probative evidence 
shows that the appellant was not a prisoner of war (POW) 
during his period of recognized service.  


CONCLUSION OF LAW

The appellant is not entitled to recognition as a former 
prisoner of war (POW) for VA purposes.  38 U.S.C.A. § 101 
(32) (West 1991); Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
38 C.F.R. §§ 3.1(y), 3.8, 3.9, 3.203 (2000); VAOPGCPREC 14-94 
(June 8, 1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist

As noted above, the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), redefined the 
obligations of the VA with respect to the duty to assist and 
is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  See VCAA § 7(a); Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  The Board observes 
that, in September 1997, February 1998, March 1999, January 
2000, February 2001, and March 2001, the RO informed the 
appellant of that evidence required to prove his claim for 
benefits as well as to demonstrate his POW status.  Inasmuch 
as the RO satisfied the requirements of the new law, the 
appellant is not prejudiced by the Board proceeding with his 
case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO 
obtained all relevant information with regard to the nature 
of his service.  Thus, the Board finds that all evidence 
necessary for an equitable adjudication of the appellant's 
claim has been obtained and that the duty to assist the 
claimant is satisfied.  See 38 U.S.C.A. § 5107 (West 1991); 
VCAA § 3(a) (to be codified at 38 U.S.C. § 5103A).  

Factual Background

The record contains a P.A. A.G.O. Form No. 55, belonging to 
the Republic of the Philippines, Philippine Army, reflecting 
that the appellant enlisted in the Army of the Philippines in 
August 1935 and that he was honorably discharged in April 
1948.

In an April 8, 1946, Affidavit for Philippine Army Personnel, 
under the "Chronological Record of Activities" section, the 
appellant was advised that, if he were a former prisoner of 
war (POW), he should strike out the inapplicable word - 
"captured" or "surrendered" - regarding how he became a 
POW.  By striking out the word "surrendered," he indicated 
that he had been captured.  He was also advised that, if he 
escaped or was released from POW captivity, he should strike 
out the inapplicable word - "escaped" or "released" - 
regarding how he left captivity.  The appellant did not 
strike either word; however, the document later reflects that 
he was released from captivity as a POW.  He described his 
activities from July 1941 to April 1946.  He stated that he 
had served with the Regular Philippine Constabulary from July 
1, 1941, to December 21, 1941.  He said that he was inducted 
into the United States Armed Forces in the Far East (USAFFE) 
on December 22, 1941, and that he served with a unit from 
December 22, 1941, to December 27, 1941, when the unit 
disbanded.  He stated that he was an unemployed civilian from 
December 28, 1941, to August 31, 1942.  He was a POW, 
incarcerated at Camp O'Donnell, from September 1, 1942, to 
January 21, 1943.  He reported that he was an unemployed 
civilian from January 22, 1943, to July 15, 1943.  He said 
that he had guerrilla service from July 16, 1943 to June 25, 
1945.  He indicated that he was processed by PAPC on June 27, 
1945.  He had other service from June 28, 1945, to April 7, 
1946.  He was processed by RPD on April 8, 1946.  

The appellant reported that he was a former POW in a November 
1997 application for compensation and pension benefits, VA 
Form 21-526.  Specifically, he asserted that he was confined 
from May 5, 1942, to January 20, 1943.  

In December 1998, the service department verified the 
appellant's service to be the following: Missing from 
December 31, 1943, to April 14, 1945; Status under MPA 
terminated on April 14, 1945; and Recognized Guerrilla 
Service from April 15, 1945, to September 26, 1945.  It was 
indicated that he was determined to have been in a missing 
status and entitled to pay under the Missing Persons Act for 
the period from December 31, 1944, to April 14, 1945, because 
he had recognized guerrilla service.  It was noted that there 
were no periods when he was under actual physical restraint 
by the enemy because it was determined that he had not been a 
POW.  The service department also indicated that USAFFE 
status was not established. 

In response to a VA development letter dated in March 1999, 
the appellant provided the names of comrades who were 
captured or detained with him.  He did not provide a 
statement or affidavit from them as requested to support his 
claim.  He enclosed a certificate of graduation signed by a 
lieutenant colonel with the Imperial Japanese Forces in the 
Philippines who was the Chief of the O'Donnell Education 
Corps, apparently issued in January 1943.  Neither the 
appellant's name nor his comrades' names appear on the POW 
microfiche associated with the claims folder.  

In a January 2000 VA Memorandum for File, prepared by a 
Senior Claims Examiner and approved by the Adjudication 
Officer, it was determined that the appellant was not 
entitled to recognition as a former POW for VA purposes.  

In July 2000, the appellant submitted a document from 
Headquarters, Philippine Chapter - Freedom International, 
which reflects that the appellant was inducted into the 
USAFFE on December 22, 1941; that he was released from Capas 
on January 20, 1943; and that he was released from guerrilla 
service on June 26, 1945, and returned to military control 
the same date.  

The appellant asserted in a statement received by the RO in 
July 2000 that his service in the USAFFE began December 22, 
1941, and that he was a POW from May 5, 1942, to January 20, 
1943.  In a statement received by the RO in September 2000, 
the appellant asserted that he was inducted in to the USAFFE 
in 1942 and that he was a former POW at the concentration 
camp located at Capas, Tarlac.  

The appellant submitted a VA Form 9 in October 2000.  In his 
VA Form 9, he said that the service department's verification 
of his service was incorrect because he was inducted into the 
USAFFE in December 1941.  On May 4, 1942, he was captured at 
his home and was transferred to Camp O'Donnell on September 
1, 1942.  He remained under Japanese control until January 1, 
1943.  

The appellant provided testimony at a hearing before a 
Decision Review Officer (DRO) in February 2001.  That 
testimony reflects that he was a member of the Philippine 
Constabulary from August 5, 1935, until the Japanese came and 
imprisoned him.  At the hearing, the appellant submitted POW 
certification issued by the Philippine National Red Cross, 
Certification of Honorable Discharge from the Philippine 
Army, and a duplicate document from Headquarters, Philippine 
Chapter - Freedom International.  When advised by the DRO 
that the service department certification did not support his 
claim, the appellant indicated that he would request a 
correction of his military service records.  To date, the 
record does not reflect that such correction has been made.

Legal Criteria

The regulations provide that there are only two methods of 
accepting evidence of service:  (1) submission of a document 
issued by a service department; or (2) verification of 
claimed service by such a department.  See 38 C.F.R. § 3.203.  
In relation to Philippine service, 38 C.F.R. § 3.9(a) 
provides that the period of active service for a Regular 
Philippine Scout or a member of one of the regular components 
of the Philippine Commonwealth Army while serving with the 
Armed Forces of the United States will be from (a) the date 
certified by the Armed Forces as the date of enlistment, or 
the date of report for active duty, whichever is later, to 
(b) the date of release from active duty, discharge, death, 
or, in the case of a member of the Philippine Commonwealth 
Army, June 30, 1946, whichever was earlier.  Release from 
active duty includes the following:  (1) leaving one's 
organization in anticipation of, or due to, capitulation; (2) 
escape from POW status; (3) parole by the Japanese; (4) 
beginning of missing-in-action status; or (5) capitulation on 
May 6, 1942, except that periods of recognized guerrilla 
service or unrecognized guerrilla service under a recognized 
commissioned officer or periods of service in units which 
continued organized resistance against the Japanese prior to 
formal capitulation will be considered a return to active 
duty for the period of such service.  

Active service of a regular Philippine Scout or a member of 
the Philippine Commonwealth Army serving with the Armed 
Forces of the United States will include POW status 
immediately following (1) a period of active duty, or (2) a 
period of recognized guerrilla service or unrecognized 
guerrilla service under a recognized commissioned officer.  
In those cases where, following release from active duty as 
set forth in 38 C.F.R. § 3.9(a), it is factually found by VA 
that a veteran was injured or killed by the Japanese because 
of anti-Japanese activities or his or her former service in 
the Armed Forces of the United States, such injury or death 
may be held to have been incurred in active service for VA 
purposes.  See 38 C.F.R. § 3.9(b) (2000).  

Guerrilla service is defined as serving as a guerrilla under 
a commissioned officer of the United States Army, Navy, or 
Marine Corps, or under a commissioned officer of the 
Commonwealth Army recognized and cooperating with the United 
States Forces.  Service as a guerrilla by a member of the 
Philippine Scouts or the Armed Forces of the United States is 
considered as service in his or her regular status.  The 
following certifications by the service departments will be 
accepted as establishing guerrilla service: (1) recognized 
guerrilla service, and (2) unrecognized guerrilla service 
under a recognized commissioned officer, only if the 
individual was a former member of the United States Armed 
Forces (including the Philippine Scouts), or the Commonwealth 
Army.  Civilians are not recognized as guerrillas.  A 
certification of "Anti-Japanese Activities" will not be 
accepted as establishing guerrilla service.  See 38 C.F.R. § 
3.8(d) (2000).  The active service of a member of irregular 
forces, as a "guerrilla," is the period certified by the 
service department.  See 38 C.F.R. § 3.9(d) (2000).

In VAOPGCPREC 14-94, the General Counsel interpreted 38 
C.F.R. § 3.9(b).  The General Counsel held that, in 
determining the period of active service of a Regular 
Philippine Scout or a member of the Philippine Commonwealth 
Army while serving with the United States Armed Forces under 
38 C.F.R. § 3.9, a service department certification will be 
controlling as to the date of enlistment or the date of 
report for active duty.  See Duro v. Derwinski, 2 Vet. 
App. 530, 532 (1992).  However, the General Counsel also held 
that VA is not bound by a service department certification as 
to the ending date of such veteran's period of active duty.  
Specifically, the General Counsel stated that VA may include 
a period spent in a POW status in determining a veteran's 
period of active service, if such veteran was detained or 
interned by the enemy "immediately following a period of 
active duty."  The General Counsel indicated that the phrase 
"immediately following a period of active duty" as used in 
38 C.F.R. § 3.9(b) may be construed as referring to an event 
following closely after a period of active duty, directly 
related to that duty, and which occurred before the veteran 
performed activities not related to active military duty.  
The General Counsel also noted that, for members of the 
irregular guerrilla forces, the service department 
certification of such a veteran's service is controlling.  
The General Counsel also held that, in determining a period 
of active service, VA is not bound by a service department 
finding of pay entitlement under the Missing Persons Act.  
See VAOPGCPREC 14-94 (June 8, 1994).  

For non-service-connected or service-connected benefits, 
active service is countable exclusive of a period following 
release from active duty under the circumstances outlined in 
38 C.F.R. § 3.9.  See 38 C.F.R. § 3.15 (2000).

38 C.F.R. § 3.1(y) defines a former prisoner of war as an 
individual who, while serving in the military, naval, or air 
service, was forcibly detained or interned in the line of 
duty by an enemy or foreign government, the agents of either, 
or a hostile force.  In the case of detention or internment 
by an enemy government or its agents, VA shall accept the 
findings of the appropriate service department that a person 
was a prisoner of war during a period of war, unless a 
reasonable basis exists for questioning it.  However, the 
provisions of 38 C.F.R. § 3.1(y)(1) do not require VA to 
follow a service department's finding that a veteran was not 
a POW.  See Manibog v. Brown, 8 Vet. App. 465, 468 (1996).  
The Board may plausibly find that a veteran was not a POW 
during service if service department records do not reflect 
that he or she was a POW and if the dates of alleged POW 
status in the evidence vary considerably.  Id.

38 C.F.R. § 3.1(m), in part, defines "in line of duty" as 
during a period of active military, naval, or air service.

If a veteran is a former POW, and if he or she was interned 
or detained for not less than 30 days, certain diseases shall 
be service-connected if manifest to a degree of 10 percent or 
more at any time after discharge or release from active 
military, naval, or air service even though there is no 
record of such disease during service, provided that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307 are 
also satisfied.  See 38 U.S.C.A. § 1112(b) (West 1991 & Supp. 
2000); 38 C.F.R. § 3.309(c) (2000).

Analysis

The appellant contends that his recognized active service 
with the USAFFE began in December 1941 and that he was a POW, 
beginning in May 5, 1942, until January 20, 1943.  The 
appellant submitted a Philippine Army Discharge Certificate 
that reflects service from August 5, 1935, to April 6, 1948.  
The Affidavit for Philippine Army Personnel reflects that the 
appellant was called to duty on July 1, 1941.  He was 
inducted in the USAFFE on December 22, 1941.  He was captured 
on September 1, 1942 and released on January 21, 1943.  He 
was in guerrilla status from July 16, 1943, to June 25, 1945.  
However, the service department verified the appellant's 
service as Missing from December 31, 1943, to April 14, 1945; 
Status under MPA terminated on April 14, 1945; and Recognized 
Guerilla Service from April 15, 1945, to September 26, 1945.

Although the appellant submitted documents from the Armed 
Forces of the Philippines and Headquarters, Philippine 
Chapter - Freedom International indicating that his service 
began in December 1941, the service department certification 
is controlling as to the period of service as a guerrilla, 
and, with regard to a member of the Philippine Commonwealth 
Army, as to the date of enlistment, or the date of report for 
active duty.  See 38 C.F.R. § 3.9; VAOPGCPREC 14-94.  
Therefore, the appellant's recognized guerrilla service was 
from December 31, 1943, to September 26, 1945.  See Duro v. 
Derwinski, supra.  Thus, the appellant had no recognized 
service prior to December 31, 1943, a date well after his 
alleged period as a POW.  

At this juncture, the Board stresses that the appellant has 
not submitted any documents, to include statements from 
comrades similarly interned at that time, that contain 
information as to whether he was a former POW during the 
period of guerrilla service certified by the service 
department, or for any other period.  See Manibog v. Brown, 
supra.  The Board has acknowledged the appellant's assertion 
that C.R. and G.C. were captured or interned with him.  
However, the POW microfiche does not bear the names of the 
appellant or his comrades for the period from May 1942 to 
January 1943, or from December 1943 to April 1945.

Even though the service department has indicated that the 
appellant was not a POW during his recognized service, the 
appellant has not alleged that he was a POW anytime between 
December 31, 1943, and September 26, 1945.  Furthermore, 
while the appellant submitted documents regarding his alleged 
captivity from May 1942 to January 1943, no further 
development with regard to those documents is necessary 
because they pertain to events that occurred prior to his 
recognized service.  Accordingly, the preponderance of the 
competent and probative evidence shows that the appellant was 
not a prisoner of war during his period of recognized 
service.  See 38 U.S.C.A. § 101 (32); 38 C.F.R. §§ 3.1(y), 
3.8, 3.9, 3.203; VAOPGCPREC 14-94.  

In view of the foregoing, the appellant's claim of 
entitlement to recognition as a former POW for VA purposes 
must be denied.  As he acknowledged at his hearing in 
February 2001, if he disagrees with the information contained 
in service department records, his remedy, if any, must be 
pursued with the Army Board for the Correction of Military 
Records.  See Cahall v. Brown, 7 Vet. App. 232, 237 (1994).  


ORDER

The appellant is not entitled to recognition as a former 
prisoner of war for VA purposes.



		
	ANDREW J. MULLEN 
	Member, Board of Veterans' Appeals



 

